DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 11/07/2022, addressing claims 1-4, 7-12, 15-18, 26-29, and 31-33 rejection from the non-final office action (08/05/2022) by amending claims 1-2, 10, 26-27, 29, 31, and 33 is entered and will be addressed below.
The examiner notices that the amended portions of 11/07/2022, unlike previous amendment, is gray-out and in dot-matrix, making them difficult to read. Please use regular and high quality font for the future amendment.

Election/Restrictions
Claims 5-6, 13-14, and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II or Species B)-E), there being no allowable generic or linking claim.

Claim interpretations
The newly added limitation “an ionic ta-C coating formed by the plasma arc directly on the interior wall of the workpiece within the magnetic field” of claim 1 is not clear as this has at least two distinctly different interpretations. 1) Directly as the passage between the deposition material is directly aimed toward the wall of the workpiece (without intervening components or a tortuous path), this is supported by Applicants’ drawing. 2) directly on the bare surface of the workpiece without prior coatings. Applicants’ argument in pages 20-21 is direct toward this meaning. This interpretation does not have support in Applicants’ Specification is provisionally rejected in 112(a) below. 

The limitation “a plasma arc radially spanning between the cathode and the interior wall of the workpiece” of claim 1 and “a plasma arc laterally spanning between the cathode and the interior surface of the engine block“ of claim 31, there is no description in Applicants’ Specification describing what it means to be laterally spanning, it will be examined inclusive “extend across”, see Merriam-Webster.com. Note plasma generation between the cathode and anode intrinsically “extends across” anode and cathode.

The previously added limitation “the system being configured to cause plasma arc deposition coating of the ionic ta-C coating on the bore of the workpiece in an outwardly extending fan-like side view shape“ of claim 12, initially, the examiner notices that the fan-like side view shape is disclosed in Fig. 5, [0025]. However, Applicants argue that support of is in [0025] at 103 and 107 in Figs. 3-4. The plasma/vaporized particle intrinsically diffuse in fan-like expansion/spanning. See, for example, US 4167370 “Some of the ionized gas molecules that strike a particular electrode surface serve to effect sputtering which spreads the material of the electrode surface into the region 13A to effect gettering” (col. 2, line 66 to col. 3, line 1). In fact, collimation requires additional equipment and significant control scheme. 

The “ta-C coating” is a super-hard tetrahedrally bonded amorphous carbon thin films or a diamond-like carbon (DLC) (Specification [0007]).

The “a coating system … an ionic ta-C coating formed by the plasma arc directly on the interior wall of the workpiece“ of claim 1, and similarly for claims 12 and 26, as the system claim including the coating on the workpiece engine block. 

The previously amended limitation “the workpiece is stationary when the system is configured to pass the magnetic field between the cathode and the workpiece; and only a single and stationary cathode is within a bore of the workpiece when the magnetic field passes between the cathode and the workpiece“ of claim 2, “the system being configured to keep the cathode stationary within the bore when the cathode is energized” of claim 12, and “the cathode-movement actuator being configured to cause the cathode to be stationary within the bore when the cathode is energized” of claim 26, the timing of the operation is an intended use of the apparatus, when an apparatus is capable of keep named component stationary, it is considered read into the apparatus claim.

	In particular, the “the cathode-movement actuator comprising a robotic arm operably moving the cathode from a retracted position to an advanced position within the bore of the engine block“ of claim 26, this is referring to the assembly of the apparatus during set up (or before coating), and will be examined accordingly.

The previously added limitation “the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid” of claim 10 (similarly claim 26), it is “The cathode is expected to generate less than 120° C. at its outer surface during the coating process, if about 2 kW of electrical power for about 120 seconds is employed” according to Applicants’ Specification [0028]. The operation of the electrical power level and time period is also an intended use of the apparatus.

The “a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic, a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (similarly for claims 12 and 26), the operation parameter and the workpiece is an intended use of the apparatus.  
The “a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (similarly for claims 17 and 28) is a performance metrics, not part of the apparatus. The cycle time depends on the thickness of coating, the pumping rate, etc. therefore, it depends on the operation parameters.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “an ionic ta-C coating formed by the plasma arc directly on the interior wall of the workpiece within the magnetic field” of claim 1, based on Applicants’ interpretation of directly on the bare surface of the workpiece, there is no support in Applicants’ Specification.
Applicants assert that the support can be found in [0024], [0025], [0028] and Figs. 2-3. But none of these describe anything remotely as Applicants’ interpretation in their argument, that there is no prior coating on the workpiece/engine block.

The previously added limitation of claim 32 recites “further comprising a flexible and inflatable bulb seal inflating to seal between an end cap and the workpiece after the cathode has been inserted into the workpiece, the end cap removably positioned adjacent an open end of the interior wall of the workpiece”, there is no support of inflating bulb seal 91 after the cathode has been inserted into the workpiece.

Applicants argue that the support can be found at [0032]. However, [0032] is a description of Fig. 7, an non-elected Species. Seals 187 has to be inflated after cathode 61 is inserted into the bore 25 of the workpiece engine block. While in elected Fig. 3 and cathode is not need to be in contact with the seal 91 the timing of the seal 91 does not affect the operation.
  Claims 1-11 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “an ionic ta-C coating formed by the plasma arc directly on the interior wall of the workpiece within the magnetic field” of claim 1, it is not clear what is “directly”. The “directly” as the passage between the deposition material is directly attached to the wall of the workpiece or “directly” on the bare surface of the workpiece without prior coatings. 

Claim 1 will be examined inclusive both interpretations.

Dependent claims 2-11 and 32-33 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wesemeyer et al. (US 5026466, from IDS, hereafter ‘466), in view of Aharonov (US 20140260955, from IDS, hereafter ‘955) and Papa et al. (US 20130146443, hereafter ‘443).
‘466 teaches some limitations of:
Claim 1: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located within the cathode, the at least one magnetic source configured to cause a magnetic field to linearly move along the cathode”);
 in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece having an interior wall surrounding the outer surface of the cathode, the workpiece acting as an anode”);
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum source configured to create a vacuum in the vacuum chamber around the cathode”);
not only atoms but also ions are deposited. This advantage is accompanied by the more complicated embodiment shown in FIG. 5 with regard to the embodiment shown in FIG. 4 (col. 3, lines 45-48, the claimed “a plasma arc radially spanning between the cathode and the interior wall of the workpiece“),
This method is used such that material from the cathode surface migrates and is deposited on the surface of said cavity (abstract, the claimed “the plasma arc configured to cause ionization of the cathode“);
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “a magnetic field generated by the magnetic source, the magnetic field configured to direct the plasma arc ionization“).

Fig. 5 of ‘466 shows adjustable voltage source 27, by applying a low voltage, less heat will be generated and, by operating at low power and short time period similar to Applicants’ disclosure [0028], ‘466 is capable of the limitation of:
Claim 10: and the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid.

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the other limitations of:
Claim 1: (1A) (an elongated cathode) having an outer surface including graphite;
(1B) the interior wall of the workpiece defining a vacuum chamber,
(1C) a process gas emitted into the vacuum chamber, the gas configured to assist with ionization during plasma arc deposition coating of the interior wall;
(1D) an ionic ta-C coating formed by the plasma arc directly on the interior wall of the workpiece within the magnetic field.
Claim 3: further comprising at least one end cap removeably located over at least one opening of the workpiece defining part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 4: further comprising at least one seal removeably located over at least one opening of the workpiece to define part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 7: further comprising an exterior of the workpiece being exposed to ambient air during plasma coating inside of the workpiece.  
Claim 10: wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder, wherein the internal piston cylinder forms the interior wall of the workpiece.  

‘955 is an analogous art in the field of CYLINDER LINERS WITH ADHESIVE METALLIC LAYERS AND METHODS OF FORMING THE CYLINDER LINERS (title), One aspect of the invention provides a method of forming a coated cylinder liner 20 for being disposed in a cylinder block and receiving a piston of an internal combustion engine … sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent __ during use of the cylinder liner 20 in the combustion engine ([0022], 1st and 3rd sentences, it appear flaking is accidentally dropped, see [0009]). ‘995 teaches that In one embodiment, shown in FIG. 1, the consumable metallic electrode 28 is solid from the first electrode end 44 to the second electrode end 46. In another embodiment, shown in FIGS. 2-4, the consumable metallic electrode 28 includes an electrode wall 48 surrounding the center axis A and presenting a hollow opening 40 from the first electrode end 44 to the second electrode end 46. In the embodiments of FIGS. 2 and 3, the electrode wall 48 includes a plurality of orifices 50 extending from the hollow opening 40 to the deposition chamber 52 ([0026]), the consumable metallic electrode 28 includes the electrode wall 48 presenting the hollow opening 40, and a magnet 54 is disposed in the hollow opening 40 along the electrode wall (Fig. 4, [0026], 4th sentence), When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 ([0028], it appears label “54” should be “56” as a removable cap by the bolts and clamp and the chamber is entirely within the body 30, and Figs. 1-2 clearly shows the body 30 is counter electrode of electrode 28 at opposite poles of the power supply 74) The metal material of the body 30 ([0023], last sentence), This includes decreasing the pressure of the deposition chamber 52 to form a vacuum, and applying a negative voltage to the first electrode end 44 to provide plasma in the deposition chamber 52, typically a glow plasma or hollow cathode discharge plasma ([0032], 2nd sentence). Note as the environment of the internal chamber 52 is sealed controlled ([0026]), it is obvious let the external chamber environment exposed to air.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 of a piston of an internal combustion engine and gas orifices 50, as taught by ‘955 (the limitations of 1B, 1D, 3-4, 7 and 10), for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence). See also claim interpretation of “directly” in the limitation of 1D.

Note ‘955 uses plasma deposition of hydrocarbon gas to form DLC ([0042]) and does not teach a cathode having an outer surface including graphite, nor the process gas assist with ionization during plasma arc deposition.

‘443 is an analogous art in the field of APPARATUS AND METHOD FOR DEPOSITING HYDROGEN-FREE TA-C LAYERS ON WORKPIECES AND WORKPIECE (title) Such coatings achieve low wear and a low friction of … engine components (e.g. piston rings) ([0015], 2nd sentence) by adding silicon in hydrogenated PECVD produced DLC (a-C:H) in PECVD/sputtered carbon or carbon arc coatings, the wettability can be improved, therefore reducing friction ([0024], 3rd sentence). ‘443 teaches that In the simplest form of the present invention one of the cathodes 16 is a graphite cathode for supplying the carbon by magnetron sputtering (Fig. 1, [0074]), The apparatus includes a vacuum chamber 14 of metal, which in this example has two oppositely disposed magnetron cathodes 16 which are each provided with a high power impulse power supply 18 (of which only one is shown here) for the purpose of generating ions of a material which is present in the gas phase in the chamber 14, i.e. inert gas ions and/or ions of the materials of which the respective cathodes are formed ([0056]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the plasma deposition of hydrocarbon gas to form DLC of ‘955 with a graphite cathode to form DLC on engine component of a piston ring with inert gas that assist with ionization, as taught by ‘443, to the apparatus of ‘466 (the limitation of 1A and 1C, and 1D again), for the purpose of low friction high wettability component, as taught by ‘443.

The combination of ‘466, ‘955, and ‘443 also teaches the limitation of:
Claim 2: For moving the cathode relative to the tube, the cathode 9 is arranged on a movable rod 11 (col. 2, lines 44-45), By moving rod 11 to and from all of the internal surface of the tube to be coated can be provided with a layer of material (‘466, col. 2, lines 66-68, therefore, the tube 1 is stationary, the claimed “the workpiece is stationary when the system is configured to pass the magnetic field between the cathode and the workpiece“, note this is also an intended use of the apparatus),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, using moving magnet to achieve the full utilization of the cathode the claimed “stationary cathode”),
disposing the consumable metallic electrode 28 in the bore of the body 30 along the center axis A, as shown in FIGS. 1-3 (‘955, [0024], the claimed “and only a single and stationary cathode is within a bore of the workpiece when the magnetic field passes between the cathode and the workpiece”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, and ‘443, as being applied to claim 1 rejection above, further in view of Veltrop et al. (US 4849088, hereafter ‘088).
‘466 further teaches some limitations of:
Claim 8: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within a hollow center of the cathode, the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal direction during plasma coating of an interior wall of the workpiece”).  

The combination of ‘466, ‘955, and ‘443 does not teach the other limitations of:
Claim 8: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the workpiece).

‘088 is an analogous art in the field of Cathode Arc Discharge Evaporating Device (title). ‘088 teaches that in FIG. 1 a cathode/anode arc discharge device is shown comprising a housing 1 in which an anode ring 2 and a cathode cylinder 3 are provided. … In cathode cylinder 3 a magnetic field generating device 8 is provided suspended to a rod 9 … rod 9 can be moved up and down by means not shown. With arrow 11 it is indicated that it can also rotate (col. 2, lines 27-41), for the purpose of a target surface can be evenly used (col. 1, lines 60-61).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, and ‘443, as being applied to claim 1 rejection above, further in view of Wolfe et al. (US 6159558, hereafter ‘558).
The combination of ‘466, ‘955, and ‘443 further teaches the limitations of:
Claim 9: The metal material of the body 30 (‘955, [0023], last sentence, the claimed “further comprising the workpiece being metallic”),
The cathode 6 comprises an elongated tube which can be inserted in tube 1 (‘466, col. 3, lines 34-35), disposing the consumable metallic electrode 28 in the bore of the body 30 along the center axis A, as shown in FIGS. 1-3 (‘955, [0024], both teach the claimed “a cathode-movement actuator”), 

The combination of ‘466, ‘955, and ‘443 does not teach the other limitations of:
Claim 9: and a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator.  

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that FIG. 2 a schematic representation of the computer-controlled deposition system for controlling the film production in the sputter chamber of FIG. 1.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a computer control, as taught by ‘558, to control the operation of the apparatus of ‘466, for the purpose of automation. Note ‘466 teaches an electrical arc, a vacuum pump, and a cathode-movement actuator. Vacuum requires a seal and associated actuator. It is well-known vacuum chamber equipped with a relief valve and computer control the overall system. It is also well-known to automate the cathode insertion mechanism.

Note ‘558 also teach substrate temperature of 100oC (col. 8, lines 7-8, the intended use portion of claim 10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, and ‘443, as being applied to claim 7 rejection above, further in view of Bluck et al. (US 6101972, hereafter ‘972) and ‘558.
‘466 does not teach the other limitations of operational parameters. The combination of ‘466, ‘955, and ‘443 does not teach the limitations of:
Claim 11: wherein the system is configured to include: a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic; and 
a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends.  

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466, for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expected the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of ‘955, ‘972, and Zega (US 4407713, hereafter ‘713).
‘466 teaches some limitations of:
Claim 12: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located inside the cathode”),
in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece including an internal surface defining an internal bore”),
In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “the internal surface of the workpiece surrounding an outer surface of the cathode”);
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “the at least one magnetic source being located inside the bore of the workpiece during coating of the internal surface of the workpiece”); 
not only atoms but also ions are deposited. This advantage is accompanied by the more complicated embodiment shown in FIG. 5 with regard to the embodiment shown in FIG. 4 (col. 3, lines 45-48, the claimed “the system being configured to cause plasma arc deposition coating on the bore of the workpiece in an outwardly extending fan-like side view shape, the at least one magnetic source being configured to cause a plasma arc to outwardly span and contact between the cathode and the bore of the workpiece“, see claim interpretation above for the intrinsic spreading of sputtered ions);
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, the claimed “the system being configured to keep the cathode stationary within the bore when the cathode is energized“).

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 12: (12A) a metallic (workpiece),
(a vacuum chamber) being defined by at least the internal surface of the workpiece and at least one member comprising: (a) a removable end cap or (b) a flexible seal, positioned adjacent to and operably contacting against at least one open end of the bore; 
(12B)  the bore of the workpiece including an ionic ta-C coating thereon when the magnetic source acts on a plasma within the vacuum chamber;
(12C) the coating having an ion impact energy of at least 10 eV against the workpiece; 
(12D) an exterior of the workpiece being exposed to ambient air when the cathode is energized; 
(12E) an exterior surface of the cathode is 2-5 cm away from an inner surface of the bore;
(12F) (the system being configured to cause plasma arc deposition coating) of the ionic ta-C coating (on the bore of the workpiece in an outwardly extending fan-like side view shape).

‘955 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 and gas orifices 50 for DLC coating (the limitations of 12A, 12B, 12D, and 12F), as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466 (the limitation of 12C), for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). 

‘713 is an analogous art in the field of Cylindrical Magnetron Sputtering Cathode And Apparatus (title), a tubular metal substrate 59 to be internally coated, arranged coaxially around the tubular target 20 of the central cylindrical cathode 10. The tubular metal substrate 59 is connected to ground (as well as the metal enclosure 3), while the central cathode 10 is connected via a switch 60 and an ammeter 61 to the negative pole of a high-voltage source 62 whose other pole is also grounded (Fig. 1, col. 8, line 64 to col. 9, line 2, similar to ‘466), a plurality of equiangularly spaced axially extending radially magnetized magnets 461 to 464 and 471 to 474 (col. 7, lines 50-52), a relative motion of the magnetron with respect to the tubular target and to the substrate may be carried out, either in a to-and-fro rotatory movement of an amplitude sufficient for causing at least one closed-loop magnetic arch generated by the magnetron to be scanned over the entire surface of the sputtering face of the tubular target as well as in front of the entire surface of the substrate to be coated, or otherwise according to an unidirectional rotatory movement causing full revolutions of the magnetron relative to the tubular target and the substrate. Such oscillatory or unidirectional relative motion may also involve rotating the magnetron alone while the tubular target and the substrate are fixed, or rotating both the target and the substrate (at identical or different speeds, and/or in the same or reverse direction) while the magnetron alone is stationary, or by rotating all three elements (col. 3, lines 43-60). ‘713 teaches that the internal surface of soft iron tubes having … an internal diameter of about 70 mm (col. 11, lines 13-15), tubular target 20 made of 18/8 stainless steel (stainless steel 304 according to US designation), with an internal diameter of about 32 mm (col. 11, lines 21-23), A soft iron tube 59 to be coated is arranged concentrically around the cylindrical cathode 10, and the sealed enclosure 3 is evacuated to a pressure (col. 11, lines 37-39, the distance is (70-32)mm/2 = 1.9 cm).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the separation between hollow cathode and the anode workpiece about 2 cm, as taught by ‘713, to the apparatus of ’466 (the limitations of 12E), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Note ‘713 “while the tubular target and the substrate are fixed“ also teaches various intended use of “stationary” of claims 2, 12 (and 26 below).

‘466 further teaches the limitations of:
	Claim 18: in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “wherein the workpiece is an anode during the coating and a longitudinal length of the cathode is greater than a lateral diameter of the cathode” and as shown in Fig. 4).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of Bonecutter (US 20180130687, hereafter ‘687).
The combination of ‘466, ‘955, ‘972, and ‘713 further teaches some limitations of:
Claim 15: In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (‘466, col. 3, lines 17-24, Fig. 4 shows the claimed “wherein the at least one magnetic source is located within a hollow center of the cathode, such that the cathode is laterally between the magnetic source and the workpiece”),
When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 (‘955, [0028], it appears label “54” should be “56”, the claimed “and the flexible seal to seal between the end cap and the workpiece”).
  
The combination of ‘466, ‘955, ‘972, and ‘713 does not teach the other limitations of:
Claim 15: (the flexible seal) includes an inflatable bulb seal which is inflated (to seal between the end cap and the workpiece) after the cathode has been inserted into the workpiece.  

‘687 is an analogous art in the ELECTRONIC DEVICE MANUFACTURING LOAD PORT APPARATUS, SYSTEMS (title) Substrate process tool 108 may perform one or more processes, such as, e.g., physical vapor deposition (PVD), chemical vapor deposition (CVD), etching, annealing, pre-cleaning, metal or metal oxide removal, or the like, on one or more substrates. Other processes may be carried out on substrates therein (Fig. 1, [0026]). ‘687 teaches that Alternative seal 540 may be a bulb seal (Fig. 5, [0034], 3rd sentence), The configurations of groove 438 and seal 440 and/or seal 540 may advantageously provide effective sealing in situations where compression of seal 440 and/or 540 is non-uniform. That is, despite a non-uniform compression of the seal 440 and/or 540, the seal 440 and/or 540 maintains an appropriate level of environmental isolation between the factory interface and load port/substrate carrier ([0035]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the first seal 64 of ‘955 with bulb seal 540, for the purpose of environment isolation despite a non-uniform compression of the seal, as taught by ‘687 ([0035]). Note it would have been obvious to inflate the bulb seal after assembling to enhance the sealing function.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of ‘088.
‘466 further teaches some limitations of:
Claim 16: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”).  

Note ‘713 also teaches rotation of the magnetron. 

The combination of ‘466, ‘955, ‘972, ‘713 does not teach the other limitations of:
Claim 16: (the shaft and the magnetic source operably moving longitudinal) and rotational directions (during plasma coating of the internal surface of the workpiece).  

‘088 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466,  ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of ‘558.
The combination of ‘466, ‘955, ‘972, and ‘713 does not teach the other limitations of operational parameters:
Claim 17: the ionic ta-C coating has a thickness of about 0.01-30 microns; and
the cathode is configured to apply a complete coating cycle within no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  

‘558 are analogous arts as discussed above. 558 teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the combined apparatus with the cycle time of 2 minutes or less for growing 0.02 [Symbol font/0x6D]m thick DLC, as taught by ‘558, or optimize to a higher rate. 

Note ‘443 teaches a 1 micron coating can be deposited (on a rotating substrate) within a period of about two to six hours ([0021]), by controlling to a short processing time, thinner coating will need shorter cycle time.
Claims 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of  ‘955, ‘558  and ‘972 (optionally with ‘713).
‘466 teaches some limitations of:
Claim 26: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, Fig. 1 shows cathode 6 is hollow, the claimed “an elongated and hollow cathode”, see also Fig. 4);
In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32),  In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located inside the cathode”),
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “the at least one magnetic source being located inside the bore of the workpiece during coating of the internal surface of the workpiece”);
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, the claimed “the cathode being configured to be stationary within the bore when the cathode is energized“);
By operating at low power and short time period, the apparatus is capable of the claimed “wherein the cathode is a cool-cathode configured to operated at less than 120° C at an outer surface thereof to avoid the use of cooling fluid“.
Claim 31: not only atoms but also ions are deposited. This advantage is accompanied by the more complicated embodiment shown in FIG. 5 with regard to the embodiment shown in FIG. 4 (col. 3, lines 45-48, the claimed “a plasma arc laterally spanning between the cathode and the interior wall of the workpiece”).  

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 26: (26A) an engine block including an internal surface defining an internal bore, the internal surface of the engine block surrounding an outer surface of the cathode; 
(a vacuum chamber) being defined by at least the internal surface of the engine block and at least one member comprising: (a) a removable end cap or (b) a flexible seal, operably contacting against at least one open end of the bore; and
(the at least one magnetic source being located inside the bore) of the engine block (during coating of the internal surface) of the engine block; 
(26B) a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator;
(26C) the cathode-movement actuator comprising a robotic arm operably moving the cathode from a retracted position to an advanced position within the bore of the engine block;
an automated mechanism operably moving the at least one member to contact against the at least one open end of the bore, the automated mechanism comprising at least one of: (a) another robotic arm, (b) an actuator-driven linkage, (c) an actuator-driven ball screw, and the automated mechanism being controlled by the programmable controller; 
(26D) the bore of the engine block including a single ionic ta-C coating directly located on an inside of the bore without another coating layer therebetween;  
(26E) the coating being configured to have an ion impact energy of at least 10 eV against the bore; 
 (26F) an exterior surface of the engine block being exposed to ambient air exterior to the vacuum chamber when the cathode is energized;
(26G) the cathode-movement actuator being configured to cause (the cathode to be stationary within the bore when the cathode is energized).
Claim 28: wherein: the ionic ta-C coating has a thickness of about 0.01-30 microns; and 
the cathode being configured to have a complete coating cycle within no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  
Claim 31: further comprising a process gas emitted into an interior area defined by the interior surface of the engine block, the system being configured to use the gas to assist with ionization during plasma arc deposition coating of the interior surface, and (a plasma arc laterally spanning between the cathode and the interior surface) of the engine block.

‘955 is an analogous art as discussed above. Recall that ‘955 disclosed sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/engine body 30 of a piston of an internal combustion engine and gas orifices 50 (the limitations of 26A, 26D, 26F, and 31), as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that FIG. 2 a schematic representation of the computer-controlled deposition system for controlling the film production in the sputter chamber of FIG. 1. ‘558 also teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

‘972 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a computer control, as taught by ‘558, to control the operation of the apparatus of ‘466, for the purpose of automation. Note ‘466 teaches an electrical arc, a vacuum pump, and a cathode-movement actuator. Vacuum requires a seal and associated actuator. It is well-known vacuum chamber equipped with a relief valve and computer control the overall system (the limitation of 26B). Furthermore, to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466 (the limitation of 26E), for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expected the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m, the limitation of claim 28).

	In regarding to the limitations of 26C, the examiner notices these robots are used before the coating. The use of multiple robots to assembly the components of the apparatus before coating is well-known in the art. It would have been obvious to have adopted robots for assembly for the purpose of automation and saving cost. Because these robots are used for assembling process, it is clearly not to be used during coating process, the limitation of 26G.

If Applicants argue that stationary cathode is not an intended use and ‘466 does not teach such, ‘713 clearly teach stationary cathode “Such oscillatory or unidirectional relative motion may also involve rotating the magnetron alone while the tubular target and the substrate are fixed, (col. 3, lines 43-60). 

Note ‘558 also teach substrate temperature of 100oC (col. 8, lines 7-8, the intended use of claim 29).
Claim 27, and alternatively, claims 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of  ‘955, ‘558, ‘972, Brown et al. (US 20130000550, hereafter ‘550), and Cedoz et al. (US 20080149026, hereafter ‘026). (optionally with ‘713).
In case Applicants argue that using robot for assembly is not well-known, or the using of robot for the specific component is not known, or the robot was used more than the assembly in Applicants’ claim.

‘550 is an analogous art in the field of The plasma transferred wire arc ("PTWA") process is a particularly useful high-pressure plasma coating process capable of producing high-quality metallic coatings for a variety of applications, such as the coating of engine cylinder bores ([0003]). ‘550 teaches that The processing cell 16, the metal spraying torch assembly 40, and the metal spraying shroud assembly 50 may be used for coating an internal combustion engine block workpiece 46 with a metal spray 68 and is particularly useful in thermally spraying a thin metal film or coating on the inside of cylindrical piston cylinder bores 48 of the engine block workpiece 46 (Fig. 1, [0031], 3rd-4th sentences), with the torch spray nozzle 60 and the shroud 70 rotating about the longitudinal axis 66 and further linearly translated along the longitudinal axis 66 by the robot 36 to coat the desired surface of the engine cylinder bore 48 (Figs. 7A-7B, [0044], see also Figs. 3-6).

‘026 is an analogous art in the field of COATING MATERIAL DISPENSING APPARATUS (title), A coating material atomizing and dispensing system comprises an atomizer and an assembly of electrodes. The electrode assembly is removably coupled to the atomizer to permit the assembly to be disassembled from the atomizer to permit entry of the atomizer through an opening smaller than the atomizer-electrode assembly can pass through. A device is provided for supporting the assembly when the assembly is disassembled from the atomizer (abstract), In some coating installations, automotive vehicle coating plants being typical, atomizers 10 are typically mounted on the ends of robot arms ([0025]). ‘026 teaches that The atomizer 110 is of a known design and includes a bell cup 116 which is driven to rotate by a motor housed in the housing 112. Separate lines supply coating material from a source 111 and compressed air from a source 113 to the atomizer 110 through the robot arm 115 and passages in the bulkhead 126 (Fig. 2, [0028]), coating application process utilizing indirect charge technology with a coating robot utilizing an automatically detachable assembly 124 (Fig. 4, [0037], i.e. robot control the detaching and attaching of a bulkhead/end cap). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted robots for controlling linear movement of the anode 7 of ‘466, as taught by ‘550, and a robot to control the imported end cap from ‘955, as taught by ‘026, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Claims 28 and 31 rejections are discussed above.

The combination of ‘466 ‘955, ‘558, ‘972, ‘550, and ‘026 teaches the limitations of:
Claim 27: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”),
  the metal spraying torch assembly 40 and the metal spraying shroud assembly 50 rotate about a longitudinal axis 66 (‘550, [0032], last sentence, the claimed “the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal and rotational directions during plasma coating of an interior wall of the engine block”, note ‘206 also teaches rotation of electrode 22, [0024], 2nd sentence and ‘955 also teaches engine block as workpiece).
Claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘558, and ‘972 (optionally with ’550, ‘026, and ‘713), as being applied to claim 26 rejection above, further in view of  ‘088.
‘466 further teaches some limitations of:
Claim 27: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”, and ‘955 teaches engine block as workpiece).  

The combination of ‘466 ‘955, ‘558, and ‘972 (optionally with ‘550, ‘026, and ‘713) teaches some limitations of:
Claim 27: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the engine block).

‘088 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘558, and ‘972 (optionally with ’550, ‘026, and ‘713), as being applied to claim 26 rejection above, further in view of  Luten et al. (US 20060103319, hereafter ‘319).
The combination of ‘466 ‘955, ‘558, and ‘972 (optionally with ‘550, ‘026, and ‘713) does not teach the limitation of:
Claim 29: further comprising a copper cylindrical heat sink externally located adjacent to a proximal end of the cathode.  

‘319 is an analogous art in the field of Ion Source With Substantially Planar Design (title), the source is to be used to deposited a coating such as diamond-like carbon (DLC) on the substrate either directly or indirectly ([0031], last sentence). ‘319 teaches that Anode 25 is electrically insulated form cathode 5 via insulator 35 … Heat sink 37 of a material such as copper is provided below the insulator 35 (Fig. 4, [0035]), for the purpose of the source can run more efficiently ([0013]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a heat sink of ‘319 to the cathode 6 of ‘466,  for the purpose of the source can run more efficiently ([0013]). Note it would have been obvious to extend the heat sink to the lower temperature ambient external to the high temperature plasma environment.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of ‘687.
The combination of ‘466 and ‘955 further teaches some limitations of:
Claim 32: When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 ([0028], it appears label “54” should be “56”, the claimed “further comprising a flexible seal to seal between an end cap and the workpiece” and “the end cap removably positioned adjacent an open end of the interior wall of the workpiece”).

The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 32: (further comprising a flexible) and inflatable bulb seal inflating (to seal between an end cap and the workpiece) after the cathode has been inserted into the workpiece.  

‘687 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the first seal 64 of ‘955 with bulb seal 540, for the purpose of environment isolation despite a non-uniform compression of the seal, as taught by ‘687 ([0035]). Note it would have been obvious to inflate the bulb seal after sealing to enhance the sealing function.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of ‘558, ‘550 and ‘026.
The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 32: wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder, the system further comprising: 
a cathode-movement actuator operably moving the cathode from a retracted position to an advanced position within the internal piston cylinder of the engine block;
at least one member comprising (a) a removable end cap or (b) a flexible seal; 
an automated mechanism operably moving the at least one member to contact against at least one open end of the internal piston cylinder, the automated mechanism comprising at least one of: (a) a robotic arm, (b) an actuator-driven linkage, (c) an actuator-driven ball screw; and 
Serial No. 16/620,341Page 10a programmable controller operably controlling actuation of the cathode-movement actuator and the automated mechanism, the programmable controller also controlling movement of the magnetic field and igniting of the plasma arc, and the magnetic field guiding a location of the plasma arc.

	‘558, ‘550, and ‘026 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 of a piston of an internal combustion engine and gas orifices 50, as taught by ‘955, and to have adopted robots for controlling linear movement of the anode 7 of ‘466, as taught by ‘550, and a robot to control the imported end cap from ‘955, as taught by ‘026, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have adopted a computer control, as taught by ‘558, to control the operation of the combined apparatus of ‘466, ‘955, ‘550, and ‘026, for the purpose of automation.
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Regarding to IDS, see the middle of page 12, Applicants submission of the reference allows the examiner to consider the stated IDS.
Applicants continue traversing the claim interpretation because there is no need since the claim terms are not ambiguous, see the bottom of page 12 to the middle of page 14. 
This argument is found not persuasive.
The claim interpretation is not 112 ambiguous rejection. Claim interpretation is to help readers to understand the examiner’s position. Even if Applicants demand the office action to omit claim interpretation so that reader would be unclear as the rationale of the rejection, the examiner cannot comply as the Office requires a clear explanation of the rejection.
In regarding to 112(a) rejection of claims 26-31, see the middle of page 14 to the top page 15, Applicants assertion that [0026] is applicable to Figs. 3-4 is accepted. However, in regarding to 112(a) rejection of claim 32, see the middle of page 15, the assertion that [0032] is applicable of claim 32 is not accepted. In regarding to 112(b) rejection of claim 33, see the bottom of page 15, Applicants’ amendment overcomes the rejection.
In regarding to art rejection, Applicants argue that 
A) every single one of the Office action rejections is nothing more than impermissible hindsight, see the middle of page 17.
This argument is found not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
B) The statement in OC “Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 and gas orifices 50, as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence)” is a conclusory statement prohibited by KSR as there is no need or problem that was recognized in the art, see the middle of page 19 to the middle of page 20.
This argument is found not persuasive.
The examiner found Applicants’ assertion is a conclusive statement that does not close to the KSR reasoning. The OC clearly state the motivation to combine for the purpose of solving the problem of avoiding flaking and how to combine by the re-arrangement of various parts as disclosed in ‘955.
C) ‘955 and ‘443 both teach away from the claimed from “an ionic ta-C coating formed by the plasma arc directly on the interior wall of the workpiece within the magnetic field“ because of adhesive layer 24 of ‘955 and adhesion layer of ‘443 [0075], see the bottom of page 20 to the middle of page 22.
This argument is found not persuasive.
This newly added limitations has multiple interpretations and is unclear. Applicants interpretations of this limitation is without support. This is one example why the claim interpretation is important is examination of this application and Applicants’ attempt to make the claim and office action ambiguous.
By the way, the complete paragraph [0075] of ‘443 is:
To ensure good adhesion of the hard hydrogen-free carbon layer on the substrate, the apparatus initially used a standard ARC adhesion layer such as is used when depositing ta-C by carbon arc. It will not be described in detail because it is not the preferred solution and the arc process is in any case well known.
Therefore, directly coating to Ta-C on the bare surface is one option in ‘443.
D) for claims 10 and 29 (now incorporate into claim 26), “the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid”, the OC appears to establish this is inherent in ‘466, the adjustable voltage source 27 is a conclusory allegation, see the middle of page 22 to the middle of page 24.
This argument is found not persuasive.
Nowhere in OC has state inherency/inherent regarding the operating temperature of the cathode.
The examiner repeatedly stated that this is operation parameters/conditions.
Consistent with Applicants’ own disclosure [0028], the operation at low power and short duration result in less than 120° C, by operating ‘466 the same way.
E) In regarding to claim 11, ‘972 teaches away from sputtering technique of ‘466 and ‘558, because ‘972 state that “to prevent or reduce arcing” at 6:24, see the middle of page 24 to the top of page 25.
This argument is found not persuasive for several reasons.
‘972’s statement “Also in order to prevent or reduce arcing, the anodes in a two or more anode system, as is illustrated in FIG. 2, are pulsed alternately with a period of time between pulses during which neither anode is biased”, the arcing is abnormal discharge, not about sputtering is a problem.
Furthermore, “that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15)” is clearly a sputtering processing condition.
E) In regarding to claim 15, ‘687 neither expressly nor inherently describes that the seal 540 is inflatable, see the middle of page 25.
This argument is found not persuasive.
Claim 15 “an inflatable bulb seal which is inflated to seal” includes a bulb seal can be inflated either by air or by the pressure of the end cap. ‘687’s bulb seal is clearly inflatable/compressible by the pressure of the end cap. An air operated bulb seal is well-known in the art, for example, US 5855547.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5855547 is cited for air inflatable bulb seal (col. 2, lines 40-52).

US 4234622 is cited for “a method of vacuum depositing more than one film on a substrate by sputtering and chemical vapor deposition in the same chamber without a break in vacuum” (col. 1, lines 35-38). US 20040180252 is cited for plasma arc can be PVD ([0022], last sentence). US 4167370 is cited for “Some of the ionized gas molecules that strike a particular electrode surface serve to effect sputtering which spreads the material of the electrode surface into the region 13A to effect gettering” (col. 2, line 66 to col. 3, line 1).

US 5988103 is cited for “The distance between the outer surface of the target 20 and the inner bore surface of the electrode tube 30 was 2.9 centimeters” (Fig. 1, col. 9, lines 42-44).

US 20110073471 is cited for shaft 110 that drives magnet 90 within cathode 80 (Fig. 1) and the anode may be a conductive surface of the vacuum chamber ([0007]). US 6638608 cited for sputtering (col. 1, lines 52-53) forming DLC (col. 2, line 28), at carbon ion energy up to 150 eV (col. 5, line 59 and elsewhere). US 6765144 is cited for time-varying magnetic field strength of 100 milliTesla would be reduced to about 10 milliTesla of the time-varying field (col. 12, lines 51-53) for DLC (col. 31, lines 63-64), note the “a magnetic force at the outer surface of the cathode being 1 - 20 milliteslas” of claim 5 is an intended use of the apparatus (but not examined currently).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716